DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/29/2021 has been entered.  Claims 1-7, 9-13, 15-17, and 71-75 are pending in the application.  Claims 7 and 9 are withdrawn.  Claims 8, 14, and 18-70 are cancelled.  Claims 72-75 are new.  The amendments to the claims, drawings, and specification overcome each and every objection and 112(a) rejection previously set forth in the Non-Final Office Action mailed on 4/29/2021, except for one drawing objection (see Drawings section below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “a plurality of mixing elements” in lines 1-2 is unclear.  Specifically, amended claim 1, from which claim 15 depends, introduces “a series of static mixing elements” in line 19 of amended claim 1.  It is unclear whether the “plurality of mixing elements” in claim 15 are new mixing elements or are intended to refer to the “series of static mixing elements” of claim 1.  For examination purposes, the Examiner interprets that the “plurality of mixing elements” in claim 15 are intended to refer to the “series of static mixing elements” of claim 1.  
Claim 16 is rejected due to its dependency on rejected claim 15.
Regarding claim 16, the limitation “the mixing elements” in line 1 is unclear.  Specifically, amended claim 1, from which claim 16 depends, introduces “a series of static mixing elements” in line 19 of amended claim 1.  Claim 15, from which claim 16 also depends, also introduces “a plurality of mixing elements” in lines 1-2 of claim 15.  As described in the 112(b) rejection of claim 15 above, it is unclear whether the mixing elements in claim 1 are the same or different as the mixing elements of claim 15.  If the mixing elements of claims 1 and 15 are different mixing elements, it is unclear to which mixing elements the limitation “the mixing elements” in claim 16 is intended to refer.  For examination purposes, the Examiner interprets that “the mixing elements” in claim 16 are intended to refer to the mixing elements of both claims 1 and 15, which are intended to refer to the same mixing elements.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second actuator of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13, 15-17, and 71-75 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 2009/0247985 A1) in view of Middleton et al. (US 2005/0209555 A1).
Regarding claim 1, Melsheimer discloses a system for delivering embolic material into a target location within a patient's body (110, Fig. 2a, and see [0041]), comprising: 
a first chamber (176, Fig. 2a) including a first piston movable between a retracted position and a discharge position (184, Figs. 2a-2d, and see [0049], [0052]) adjacent a first port (188c, Fig. 2a, and see [0046]. Thefreedictionary.com defines “adjacent” as “close to; lying near”. It is the Examiner’s position that 188c is adjacent to 184 as it is “close to” 184 when in the discharge position as seen in Fig. 2a), the first chamber comprising a flowable embolic material therein (see [0045], [0049]); 
a first actuator coupled to the first piston for directing the first piston from the retracted position to the discharge position to deliver the flowable embolic material from the first chamber out the first port when the first piston is moved from the retracted position to the discharge position (183, Figs. 2a-2d, and see [0045], [0052]); 
a second chamber (150, Fig. 2a) including a second piston movable between a retracted position and a discharge position (156, Figs. 2a-2d, and see [0052]) adjacent 
a diverter communicating with the first and second ports (120, Fig. 2a, and see [0041], [0047]), and comprising a second actuator (192, Fig. 4, and see [0047]) for opening one of a first flow path communicating between the first and second ports and a second flow path communicating between the first port and an outlet of the diverter (188b, Fig. 2a, and see [0046-0047]); and 
a mixing component (130 and 151, Fig. 2a, and see [0052]. It is the Examiner’s position that 130 and 151 are a mixing component as they help create turbulence and mixing as described in [0052]) communicating with the first flow path for mixing the embolic material as the embolic material flows between the first chamber and the second chamber (see [0052]).
However, Melsheimer fails to state that the mixing component includes an elongate member with proximal and distal ends and a lumen housing a series of static mixing elements that mixes the embolic material as the embolic material flows between the first chamber and the second chamber.
Middleton teaches a mixing component with an elongate member with proximal and distal ends (51, Fig. 10) and a lumen (52, Fig. 10) housing a series of static mixing elements (53, Fig. 10, and see [0063]) that mixes the embolic material as the embolic material flows between a first chamber and a second chamber (the interior chambers of the two syringes 10 as seen in Fig. 3; see [0054-0055]. Note that the flow modifying 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melsheimer to incorporate the teachings of Middleton by including a mixing component connected to the tip 132 of Melsheimer that includes an elongate member with proximal and distal ends and a lumen housing a series of static mixing elements that mixes the embolic material as the embolic material flows between the first chamber and the second chamber. Doing so would allow for better mixing with compositions of high mix ratios (Middleton, see [0007], [0011-0015]), immiscible fluids (Middleton, see [0011-0015]), rapidly curing polymers (Middleton, see [0008-0009], [0011- 0015]), and high viscosity fluids (Middleton, see [0006], [0011-0015]).

Regarding claim 2, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that 
a) with the second actuator (192, Fig. 4) opening the first flow path (see [0047]), actuation of the first actuator (183, Figs. 2a-2d) causes the embolic material to exit the first chamber (176, Fig. 2a), pass along the first flow path through the mixing component (130 and 151, Fig. 2a) to mix the embolic material and into the second chamber (150, Fig. 2a), thereby directing the second piston (156, Figs. 2a-2d) to the retracted position, and, upon release of the first actuator (183, Figs. 2a-2d), the second piston (156, Figs. 2a-2d) automatically returns back towards the discharge position to cause the embolic material to exit the second chamber (150, Fig. 2a), pass along through the first flow path 
b) with the second actuator (192, Fig. 4) thereafter opening the second flow path (see [0047]), actuation of the first actuator (183, Figs. 2a-2d) causes the embolic material to exit the first chamber (176, Fig. 2a), pass along through the second flow path and out the outlet (188b, Fig. 2a, and see [0054]).

Regarding claim 3, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches a tubular member (118, Fig. 2a, and see [0041]) coupled to the outlet of the diverter (see 118 and 188b in Fig. 2a, also see [0046]), the tubular member comprising a proximal end (the end of 118 just to the right of 188b and 189 in Fig. 2a), a distal end sized for introduction into a patient's body (the end on the opposite side of the aforementioned proximal end in Fig. 2a, also see [0054]), and a lumen extending between the proximal end and the distal end for delivering the embolic material from the outlet out the distal end (see [0054]).

Regarding claim 4, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches a tubular member (118, Fig. 2a, and see [0041]) connectable to the outlet of the diverter (see 118 and 188b in Fig. 2a, also see [0046]), the tubular member comprising a proximal end (the end of 118 just to the right of 188b and 189 in Fig. 2a), a distal end sized for introduction into a patient's body (the end on the opposite side of the aforementioned proximal end in Fig. 2a, also 

Regarding claim 5, modified Melsheimer teaches the system of claim 3 substantially as claimed. Melsheimer further teaches that the proximal end of the tubular member and the outlet of the diverter comprise one or more connectors for removably connecting the proximal end and the outlet (189, Fig. 2a, and see [0046]).

Regarding claim 10, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that the second chamber and mixing component are provided within a housing (122, 132, and 188, Fig. 2a).

Regarding claim 11, modified Melsheimer teaches the system of claim 10 substantially as claimed. Melsheimer further teaches that the diverter comprises a two-way manifold in the housing (see positions F and G of valve 120 in Figs. 2a-2d and bores 190a, 190b; also see [0047]).

Regarding claim 12, modified Melsheimer teaches the system of claim 10 substantially as claimed. Melsheimer further teaches that the second piston is biased to the discharge position by a mechanism within the housing that stores energy when activated (160, Figs. 2a-2d, and see [0043], [0052]).

Regarding claim 13, modified Melsheimer teaches the system of claim 10 substantially as claimed. Melsheimer further teaches that the second piston is biased to the discharge position by a spring within the housing (160, Figs. 2a-2d, and see [0043], [0052]).

Regarding claim 15, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that the mixing component comprises a plurality of mixing elements arranged sequentially (the mixing component comprises 130 and 151 as defined above, see arrangement of 130 and 151 in Fig. 2a) such that embolic material passing through the mixing component is mixed by the mixing elements (see [0052]).

Regarding claim 16, modified Melsheimer teaches the system of claim 15 substantially as claimed.  Middleton further teaches wherein the mixing elements comprise one or more helical elements or flow dividers (53, Fig. 10, and see [0063]).

Regarding claim 17, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that the first chamber is located within a barrel of a syringe (168, Fig. 2a, and see [0045]), and wherein the first actuator comprises a plunger extending from the barrel (182, Fig. 2a, and see [0045]) and coupled to the first piston such that manual advancement of the plunger causes the first piston to move from the retracted position to the discharge position (see [0045], [0049], [0052]). 

Regarding claim 71, modified Melsheimer teaches the system of claim 1 substantially as claimed. Melsheimer further teaches that the diverter comprises a manifold (see positions F and G of valve 120 in Figs. 2a-2d and bores 190a, 190b; also see [0047]) including a first manifold port communicating with the first port of the first chamber (190b in position F of valve 120 in Fig. 2a and see [0047], [0052]), a second manifold port communicating with the second port of the second chamber (the bottom half of 190a below its intersection with 190b in Fig. 2a; also see [0047], [0052]), and a third manifold port communicating with the outlet (the top half of 190a above its intersection with 190b in Fig. 2a, but with the valve 120 rotated to position G as shown in Fig. 2d; also see [0047], [0052]).  
However, modified Melsheimer does not state that the mixing component is located along the first flow path between the second manifold port and the second port of the second chamber.
It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the system of modified Melsheimer to include a mixing component that is located along the first flow path between the second manifold port and the second port of the second chamber. The area between the second manifold port (the bottom half of 190a below its intersection with 190b in Fig. 2a) and the second port (188a, Fig. 2a) of the second chamber (150, Fig. 2a) in and of itself acts a mixing component as it is located within the first flow path and helps mix the embolic material as it passes between the first and second chambers (see [0051-0052]; also note that due to the relatively larger sizes of 
Additionally, since Applicant has not disclosed that having a mixing component that is located along the first flow path between the second manifold port and the second port of the second chamber solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a mixing component that is located along the first flow path between the second manifold port and the second port of the second chamber, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Regarding claim 72, modified Melsheimer teaches the system of claim 1 substantially as claimed.  Middleton further teaches wherein the mixing component (body 51, see Fig. 10) further comprises internal features (portions of passageway 52 to which nozzles 53 are connected) sized to interfere with the static mixing elements (nozzles 53) and prevent proximal or distal translation of the static mixing elements (nozzles 53) with respect to the elongate member (see Fig. 10, the portions to which nozzles 53 attach interfere with nozzles 53 and thus prevent translation of the nozzles 53).

Regarding claim 73, modified Melsheimer teaches the system of claim 1 substantially as claimed.  Middleton further teaches wherein the static mixing elements (nozzles 53) comprises a plurality of helical static mixers housed within the elongate member (nozzles 53 can be spiraled, i.e. helical, through mixing apparatus 50, see par. [0063]).

Regarding claim 74, modified Melsheimer teaches the system of claim 1 substantially as claimed.  Melsheimer further teaches that the second chamber (chamber 150, see Fig. 2a) and the diverter (valve 120) are mounted within a housing (barrel 122 and collar 188).  Middleton further teaches that the mixing component (body 51) is also mounted within a housing (outer surface of mixing apparatus 50).

	Regarding claim 75, modified Melsheimer teaches the system of claim 74 substantially as claimed.  Melsheimer further teaches wherein the first chamber (chamber 176, see Fig. 2a) is external to the housing (housing formed by Melsheimer barrel 122 and collar 188 and Middleton outer surface of mixing apparatus 50).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer et al. (US 2009/0247985 A1) in view of Middleton et al. (US 2005/0209555 A1), as applied to claim 3 above, and further in view of Sturtevant (US 2009/0043277 A1).
Regarding claim 6, modified Melsheimer teaches the system of claim 3 substantially as claimed. Melsheimer further teaches that the tubular member comprises 
However, modified Melsheimer does not state that the length of tubing is flexible. 
Sturtevant teaches a length of tubing that is flexible (24, Fig. 1, and see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Melsheimer to incorporate the teachings of Sturtevant by including a length of flexible tubing. Doing so would allow for the insertion of the tubing into patient cavities for medical treatment and permit easy insertion of the device into curved geometries (Sturtevant, [0024]).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the system of modified Melsheimer to include tubing that is flexible since Applicant has not disclosed that having flexible tubing solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the flexibility of the tubing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
	Applicant argues that it would not be obvious to replace the piston 156 and channel 151 of Melsheimer with the Middleton mixing apparatus since the piston 156 is mounted within the syringe.  However, the 103 rejection of claim 69, which has been cancelled and incorporated into amended claim 1, did not involve replacing any features of Melsheimer.  As stated in the 103 rejection of amended claim 1 above, the modification is merely to add the mixing component (see Middleton Fig. 10) of Middleton connected to the tip 132 of Melsheimer (see Melsheimer Fig. 2a).  This mixing component would be connected between the tip 132 and the port 188a and would allow for better mixing with compositions of high mix ratios, immiscible fluids, rapidly curing polymers, and high viscosity fluids (see Middleton par. [0006]-[0009] and [0011]-[0015]).  No replacement of the piston of Melsheimer has been proposed in any rejection, contrary to Applicant’s arguments on page 17 of the Remarks of 10/29/2021.
	Applicant further argues that neither of Melsheimer nor Middleton teach the features of the newly added dependent claims 72-75.  However, as described in the rejections of claims 72-75 above, Melsheimer as modified by Middleton teaches these features.  Middleton teaches internal features (portions of passageway 52 to which nozzles 53 are connected) to interfere with and prevent translation of the mixing elements (nozzles 53) (see Middleton Fig. 10).  Middleton teaches a plurality of helical static mixers (nozzles 53 can be spiraled, i.e. helical, through mixing apparatus 50, see .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783